United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2205
                       ___________________________

                                    Brock Fredin

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                  Halberg Criminal Defense; Christina Zauhar

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                         Submitted: December 21, 2020
                          Filed: December 28, 2020
                                 [Unpublished]
                                ____________

Before LOKEN, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Brock Fredin appeals the district court’s1 dismissal of his diversity legal
malpractice action. Having reviewed the record and considered the parties’

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
arguments on appeal, we find no basis for reversal. See Kelly v. City of Omaha, 813
F.3d 1070, 1075 (8th Cir. 2016) (grant of motion to dismiss for failure to state claim
under Fed. R. Civ. P. 12(b)(6) is reviewed de novo); Kozlov v. Associated Wholesale
Grocers, Inc., 818 F.3d 380, 394 (8th Cir. 2016) (denial of motion to amend
complaint is reviewed for abuse of discretion); Flores v. United States, 689 F.3d 894,
900 (8th Cir. 2012) (reviewing district court’s interpretation of Minnesota malpractice
statute de novo, and denial of motion to extend time limits set forth in Minnesota
expert review statute for abuse of discretion); In re Charter Commc’ns, Inc., 443 F.3d
987, 993 (8th Cir. 2006) (denial of motion for reconsideration is reviewed for abuse
of discretion). The motion for reimbursement of the appellate filing fee is denied.
The judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-